Citation Nr: 1451130	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-08 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
San Antonio, Texas


THE ISSUE

Entitlement to payment or reimbursement for medical treatment rendered at the Central Texas Medical Center in Dallas, Texas, between July 10, 2010, and July 11, 2010.

(The issues of entitlement to service connection for residuals of low back injury and for left leg numbness will be the subject of a separate decision of the Board; those issues have been docketed separately and are independent of this decision). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1972 to September 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision by the VAMC in San Antonio, Texas, which denied a claim for payment or reimbursement for medical treatment rendered at the Central Texas Medical Center in Dallas, Texas, between July 10, 2010, and July 11, 2010.  (The Board has jurisdiction over this issue only to the extent that the Veteran has filed a timely notice of disagreement with the May 2011 administrative decision.)

In February 2014, the Board remanded the matter for the issuance of a statement of the case.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Payment or Reimbursement for Medical Treatment Rendered at the Central Texas Medical Center in Dallas, Texas, between July 10, 2010, and July 11, 2010 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In February 2014, the Board remanded the matter for issuance of a statement of the case (SOC).  Specifically, in May 2011, the VAMC in San Antonio, Texas, had disapproved the Veteran's claim for payment or reimbursement for medical treatment rendered because the claim was not submitted within 90 days of the rendered medical care, and because the Veteran had other health coverage. Correspondence submitted by the Veteran in March 2012 has been accepted by the Board as a notice of disagreement (NOD), initiating the appeal in this matter.  A SOC has not been issued with regard to this matter, as previously requested. 

Under these circumstances, Stegall requires that the matter be remanded for compliance with the prior remand. The matter must be remanded for the issuance of such a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with regard to the matter of denying payment or reimbursement for medical treatment rendered at the Central Texas Medical Center in Dallas, Texas, between July 10, 2010, and July 11, 2010.

2.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



